DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed May 4, 2022 (supplemental response), with respect to rejection of claims 2, 4, 5 and 33 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 2, 4, 5 and 33 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed May 4, 2022 (supplemental response), with respect to the rejection of claims 1-5, 22 and 24-33 under 35 U.S.C. 103 as being unpatentable over Dreyfuss U.S. publication no. 2010/0262184 A1 in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) and further in view of Nebosky et al. U.S. publication no. 2010/0042214 A1 (“Nebosky”); and rejection of claim 17 under 35 U.S.C. 103 as being unpatentable over Dreyfuss in view of de Beaubien in view of Nebosky and further in view of Russell et al. U.S. publication no. 2011/0060373 A1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art and/or considerations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14-17, 22, 24, 26-28 and 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As amended, claim 1 recites “an outflow tube of the proximal portion” in lines 16-17.  When read in light of the original disclosure, it is unclear if this is the same or related to the “at least one outflow tube that ends at an opening” recited earlier in claim 1 at lines 8-9. Thus, the claim is indefinite.
As amended, claim 1 recites “a proximal portion opening” in lines 19-20 (end of the claim).  When read in light of the original disclosure, it is unclear if this is the same or related to the “at least one outflow tube that ends at an opening in an outer side surface of the proximal portion” recited earlier in claim 1 at lines 8-9. Thus, the claim is indefinite.
Claim 2 recites the limitation “an intake in the distal portion” recited in line 3. Claim 2 depends from claim 1. It is unclear if this the same or related to “an intake” recited in claim 1, line 14.
Moreover, it is unclear if the “one or more outflow tubes” in claim 2 are the same or related to the outflow tubes of claim 1, upon which claim 2 depends.
Claim 14 recites the limitation “a proximal portion opening” in line 22. In light of the original disclosure, it is unclear if this is the same or related to the “outflow” recited earlier in claim 14 at line 19.
Claim 28 recites the limitations “a bone” and “a joint capsule” [is this the “joint” of claim 14?].  It is unclear if these are the same or related to the “bone” and “joint” of claim 14, upon which claim 28 depends.
Claim 28 recites the limitation “weakened soft tissue” in line 4. It is unclear if this is the same or related to the “soft tissue” recited in amended claim 14, upon which claim 28 depends, or not.
Claims 34 and 37 each recites the limitation “the overall length” for which there is lack of antecedent basis for the limitation in the claim.
Claims 35 and 38 each recites the limitation “the surface” in line 3 for which there is lack of antecedent basis in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 22, 24 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Lahille et al. U.S. patent no. 5,743912 (“Lahille”) in view of Ahmad et al. U.S. publication no. 2007/0233123 A1 (“Ahmad”) in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) and further in view of Nebosky et al. U.S. publication no. 2010/0042214 A1 (“Nebosky”).
Regarding claim 1, for example in the embodiment depicted in figures 6 and 7, Lahille discloses a joint implant device (3 or the like- figure 6, seq.), comprising: a cylindrical (figures 6-7; col. 8, lines 2-4) anchor (3) with a central longitudinal axis (figures 6-7), the cylindrical anchor (3 or the like) including: a distal portion (i.e., self-tapping portion 301-which is analogous to disclosed portion 101 with in non-depicted but disclosed embodiment of “taper analogous to the end of a hypodermic needle, to facilitate penetration of the body into a hole in the bone”- col. 5, lines 4-7) configured to be inserted into a bone (e.g., see at least figures 6-7; col. 5, lines 4-7; and col. 8, lines 40-42) and fully capable of the intended use limitation of placement ‘adjacent to a joint’; and a proximal portion with a flat end (figures 6-8), at least a portion of the proximal portion configured so as to be fully capable of the intended use limitation of ‘abutting soft tissue of the joint’, the soft tissue adjacent to the bone (figures 6-8), the proximal portion (see annotated version of figure 7 below) including at least one outflow tube (extending through 341- see figure 7) that ends at an opening (341- see figure 7) in an outer side surface of the proximal portion (col. 5, lines 8-25; figure 1 and figures 6-8); and a medial portion provided between the distal portion and the proximal portion (see at least annotated version of figure 7 below), the medial portion having no openings provided in its outer surface (figure 7 in annotated figure below), wherein the anchor (3) is provided with an internal microtube (34) having an intake in the distal portion (near 301) and extending longitudinally through the medial portion and into the proximal portion along an axis substantially parallel to the central longitudinal axis (figures 1 and 7; col. 5, lines 8-25; and col. 8, lines 10-21) and fluidly connected to an outflow tube (341) of the proximal portion (annotated version of figure 7 below), the internal microtubes (34) and the outflow tubes (341) having sufficient size to convey blood and nutrients from the bone to the soft tissue under a pressure gradient from the distal portion intake to the proximal portion opening (e.g., see at least figures 1 and 7; col. 5, lines 8-25; and col. 8, lines 10-21).

    PNG
    media_image1.png
    396
    800
    media_image1.png
    Greyscale

Under a first interpretation and as discussed above, figure 1 and at least col. 5, lines 4-7 etc. of Lahille discloses a cylindrical anchor with a ‘distal portion’ that comes to a point substantially as claimed because Lahille teaches an end (101) with a taper analogous to a needle to facilitate bone penetration at the claimed distal end [disclosed as ‘proximal end’].  In a second interpretation, Lahille merely fails to provide sufficient specificity to conclude that the end 101 comes to a ‘point’ substantially as claimed.  Regardless, Examiner takes official notice that it is well-known in the art to form bone penetrating ends of ‘screws and/or implants’ with a ‘pointed’ end portion for ease of surgical insertion with predictable results and a reasonable expectation of success. Thus, even if not anticipated by Lahille, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the distal portion of the joint implant device of Lahille with a pointed distal portion in order to provide ease of surgical insertion with predictable results and a reasonable expectation of success.
Lahille is silent regarding the internal microtube is provided with at least to microtubes, each possessing the microtube features substantially as claimed.
In the same field of endeavor, namely bone implant devices, in at least the embodiment of figure 2 and paragraph [0025], Ahmad teaches a bone screw 100 may be prefilled with a biological material that passes through openings 112 upon implantation of the device, wherein the channel 122 and openings 112 possess a configuration substantially as claimed (e.g., see at least figure 2 and paragraph [0025]).
Moreover, in the same field of endeavor, namely bone implant devices, in at least the embodiment of figures 32 and 33, de Beaubien teaches an anchoring portion of an implant is provided with at least two internal microtubes (1210, 1220), each having an [opening] in the distal portion (note teaching in figure 30, paragraph [0192] for extension of microtubes through distal end portion 1020, etc.) and extending longitudinally into the proximal portion along an axis substantially parallel to the central longitudinal axis (e.g., figures 30 and 33 and paragraphs [0195]-[0196], etc.), the internal microtubes (1210, 1220) having sufficient size to convey at least one of blood and nutrients from the distal end to the proximal portion (e.g., see at least figures 30, 33 and paragraphs [0192], [0195]-[0196], etc.). de Beaubien teaches one reason or purpose for the presence of multiple parallel internal microtubes includes the provision of multiple internal tubes with a same or similar flow path direction but providing separately sealed and provided pharmaceuticals or nutrient paths (e.g., see at least paragraph [0194]-[0196], etc.).  
Moreover, prior art to Nebosky clearly demonstrates that one of ordinary skill in the art at the time of the invention knows to and finds it desirable to include microtube features in implant anchors (figures 1, 2, 5, 8, 12, 20-27, etc.) and anchors, screws or implants such as those taught by Ahmad (e.g., see at least figures 30-33, 35-43, etc.). Thus, Nebosky clearly establishes that one of ordinary skill in the art at the time of the invention would modify the device of Lahille with the features taught by Ahmad and de Beaubien.  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try providing at least two internal microtubes (of same revascularization type) wherein at least one of the microtubes includes a desired pharmaceutical or nutrient to be sealed from at least another internal microtube as taught and suggested by Ahmed and de Beaubien with predictable results and a reasonable expectation of success as shown by Nebosky. Moreover, the device of Lahille in view of Ahmad in view of de Beaubien is not further modified by ay features of Nebosky.  However, Nebosky clearly establishes that one of ordinary skill in the art at the time of the invention to would to teachings of microtubes, such as that of de Beaubien and apply such features to the anchor, screw or implant device of Dreyfuss substantially as claimed.

Regarding claim 2, as applied above, de Beaubien in the invention of Lahille in view of Ahmad in view of de Beaubien in view of Nebosky, as applied above, further teaches the at least two internal micro-tubes substantially as claimed and including each having an intake in the distal portion and connected to one or more outflow tubes (1225) provided in the proximal portion (e.g., see at least figure 33B and paragraphs [0195], etc. of de Beaubien; also see at least figure 7 of Lahille).  Dreyfuss in view of de Beaubien in view of Nebosky, as applied above, is silent regarding the at least two internal micro-tubes comprise a plurality of internal tubes substantially as claimed. However, Nebosky teaches any number of delivery tubes may be applied to an implant device as a matter of design choice (e.g., see at least figures).  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least two micro-tubes as a plurality of tubes in order to optimize the fluid transfer of the device for a specific surgical application as taught and/or suggested by Nebosky with predictable results and a reasonable expectation of success.
Regarding claim 22, Lahille further discloses at least two protruding ribs (screw threads) provided on the distal portion (see annotated version of figure 7 above) or on the distal and medial portions (see annotated version of figure 7 above), of the cylindrical anchor (3).
Regarding claim 24, Lahille further discloses each of the microtubes has an inner diameter greater than or equal to 0.33mm (e.g., see at least col. 8, lines 10-14).
Regarding claim 34, as described supra, Lahille in view of Ahmad in view of  de Beaubien and further in view of Nebosky teaches the invention substantially as claimed.  Lahille in view of Ahmad in view of  de Beaubien and further in view of Nebosky is silent regarding the proximal portion of the cylindrical anchor is less than or equal to 1/3 of the overall length of the cylindrical anchor substantially as claimed.  Nonetheless, on page 55 of Applicant’s  filed disclosure, Applicant generally discloses “The proximal and distal portions may refer to relative regions of the blade or shaft, such as a proximal one half and a distal one half, or, for example, a proximal one third and a distal two thirds, or still alternatively, a proximal two thirds and a distal one third of the blade or shaft of the implant device, or some other fractional part referring to distinct relative zones.” Thus, Applicant does not show significant criticality of the selection of a proximal 1/3 for the proximal portion of the cylindrical anchor.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Selection of the length of the proximal portion is a result effective variable selectable to fit the implant and bone fracture location for a particular surgical procedure and patient.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the proximal portion of the cylindrical anchor is less than or equal to 1/3 of the overall length of the cylindrical anchor by lengthening and/or shortening various portions of the implant length in order to fit the implant and bone fracture location for a particular surgical procedure and patient with predictable results and a reasonable expectation of success. 
Regarding claim 35, Lahille further discloses the proximal portion of the cylindrical anchor further comprises multiple columns of openings in its outer surface, the columns provided at regular angular internals along the surface of the proximal portion (e.g., see at least figures 1 and 7; and col. 5, lines 8-25; and col. 8, lines 10-21).
Regarding claim 36, Lahille further discloses each of the microtubes has an inner diameter greater than or equal to 1.0mm (e.g., see at least col. 8, lines 10-14), and each of the outflow tubes has an inner diameter greater than 0.8mm (e.g., see at least col. 8, lines 13-14).

Claims 1-5, 14-16, 22, 24, 26-28 and 34-39 are rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss U.S. publication no. 2010/0262184 A1 in view of Lahille et al. U.S. patent no. 5,743912 (“Lahille”) in view of Ahmad et al. U.S. publication no. 2007/0233123 A1 (“Ahmad”) in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) and further in view of Nebosky et al. U.S. publication no. 2010/0042214 A1 (“Nebosky”).
Regarding claims 1 and 14, Dreyfuss discloses a kit (including at least joint implant 10 or the like and drive or the like therefor- see at least last 4 lines of paragraph [0015], etc.), the kit fully capable of use in procedures to cure meniscal root tears, prevent meniscal tears or perform soft tissue repair (e.g., see at least figure 1; and paragraph [0012], lines 5-6), the kit comprising a joint implant device (10 or the like) (e.g., see at least figure 1; paragraph [0012], lines 5-6), comprising: a cylindrical anchor (figure 1) with a central longitudinal axis (figure 1), the cylindrical anchor (10; figure 1) having a distal portion that comes to a point (figure 1), the distal portion configured to be inserted into a bone adjacent to a joint (figure 1); and a proximal portion with a flat end (e.g., figure 1), at least a portion of the proximal portion configured to abut soft tissue of the joint, the soft tissue adjacent to the bone; and a delivery device (drive or the like as mentioned at least in the last 4 lines of paragraph [0015]) provided with a handle on a proximal end thereof, a distal end of the delivery device releasably attached to the proximal end of the joint implant (10) (e.g., see at least figures 1-2 and paragraph [0015], etc.).
Under a first interpretation as discussed above, figure 1 and paragraph [0012], lines 5-6, of Dreyfuss discloses a cylindrical anchor with a distal portion that comes to a point substantially as claimed.  In a second interpretation, Dreyfuss merely fails to provide sufficient specificity to conclude that the fixation anchor, screw or implant 10 of Dreyfuss comes to a ‘point’ substantially as claimed.  Regardless, Examiner takes official notice that it is well-known in the art to form ‘fixation anchors, screws and/or implants’ as described at least in paragraph [0012], lines 5-6, with a pointed distal end portion for ease of surgical insertion with predictable results and a reasonable expectation of success. Thus, even if not anticipated by Dreyfuss, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to form the distal portion of the joint implant device of Dreyfuss with a pointed distal portion in order to provide ease of surgical insertion with predictable results and a reasonable expectation of success.
Dreyfuss is silent regarding the anchor is provided with at least one outflow tube, a medial portion with no openings and at least two internal microtubes, each having an intake in the distal portion and extending longitudinally into the proximal portion along an axis substantially parallel to the central longitudinal axis, the internal microtubes having sufficient size to convey at least one of blood and nutrients from the distal end to the proximal portion substantially as claimed.
In the same field of endeavor, namely bone implants, and for example in the embodiment depicted in figures 6 and 7, Lahille teaches a joint implant device (3 or the like- figure 6, seq.), comprising: a cylindrical (figures 6-7; col. 8, lines 2-4) anchor (3) with a central longitudinal axis (figures 6-7), the cylindrical anchor (3 or the like) including: a distal portion (i.e., self-tapping portion 301-which is analogous to disclosed portion 101 with in non-depicted but disclosed embodiment of “taper analogous to the end of a hypodermic needle, to facilitate penetration of the body into a hole in the bone”- col. 5, lines 4-7) configured to be inserted into a bone (e.g., see at least figures 6-7; col. 5, lines 4-7; and col. 8, lines 40-42) and fully capable of the intended use limitation of placement ‘adjacent to a joint’; and a proximal portion with a flat end (figures 6-8), at least a portion of the proximal portion configured so as to be fully capable of the intended use limitation of ‘abutting soft tissue of the joint’, the soft tissue adjacent to the bone (figures 6-8), the proximal portion (see annotated version of figure 7 below) including at least one outflow tube (extending through 341- see figure 7) that ends at an opening (341- see figure 7) in an outer side surface of the proximal portion (col. 5, lines 8-25; figure 1 and figures 6-8); and a medial portion provided between the distal portion and the proximal portion (see at least annotated version of figure 7 below), the medial portion having no openings provided in its outer surface (figure 7 in annotated figure below), wherein the anchor (3) is provided with an internal microtube (34) having an intake in the distal portion (near 301) and extending longitudinally through the medial portion and into the proximal portion along an axis substantially parallel to the central longitudinal axis (figures 1 and 7; col. 5, lines 8-25; and col. 8, lines 10-21) and fluidly connected to an outflow tube (341) of the proximal portion (annotated version of figure 7 below), the internal microtubes (34) and the outflow tubes (341) having sufficient size to convey blood and nutrients from the bone to the soft tissue under a pressure gradient from the distal portion intake to the proximal portion opening (e.g., see at least figures 1 and 7; col. 5, lines 8-25; and col. 8, lines 10-21). Lahille teaches the at least one outflow tube (341), a medial portion with no openings and internal microtube (34) provided for the purpose of revascularization which will aid in improving implant integration into bone.
In the same field of endeavor, namely bone implant devices, in at least the embodiment of figure 2 and paragraph [0025], Ahmad teaches a bone screw 100 may be prefilled with a biological material that passes through openings 112 upon implantation of the device, wherein the channel 122 and openings 112 possess a configuration substantially as claimed (e.g., see at least figure 2 and paragraph [0025]).
Additionally, in the same field of endeavor, namely bone implants, in at least the embodiment depicted in figures 33 and described in paragraphs [0195]-[0196], etc. de Beaubien teaches an anchoring portion of an implant is provided with at least two internal microtubes (1210, 1220), each having an intake [opening] in the distal portion (note teaching in figure 30, paragraph [0192] for extension of microtubes through distal end portion 1020, etc.) and extending longitudinally into the proximal portion along an axis substantially parallel to the central longitudinal axis (e.g., figures 30 and 33 and paragraphs [0195]-[0196], etc.), the internal microtubes (1210, 1220) having sufficient size to convey at least one of blood and nutrients from the distal end to the proximal portion (e.g., see at least figures 30, 33 and paragraphs [0192], [0195]-[0196], etc.). 
Moreover, prior art to Nebosky clearly demonstrates that one of ordinary skill in the art at the time of the invention knows to and finds it desirable to include microtube features in medullary canal anchors (figures 1, 2, 5, 8, 12, 20-27, etc.) and anchors, screws or implants such as those taught by Dreyfuss (e.g., see at least figures 30-33, 35-43, etc.). Thus, Nebosky clearly establishes that one of ordinary skill in the art at the time of the invention would modify the device of Dreyfuss with the features taught by de Beaubien.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the device of Dreyfuss to include the at least two internal microtubes, as taught and/or suggested by Lahille [teaches revascularization using distal inlet and proximal outlet and medial channel therebetween] in view of Ahmed [teaches including nutrients preloaded within a channel of an implant device] in view of de Beaubien [teaches multiple flow channels in order to provide multiple sealed channels at least one of which may include prefilled nutrients as taught by Ahmed], in order to enable the anchor, screw or implant of Dreyfuss to allow flow of fluid through the device substantially as claimed for optimizing healing and integration of the device in the patient with predictable results and a reasonable expectation of success. Moreover, the device of Dreyfuss in view of Lahille in view of Ahmed in view of de Beaubien is not further modified by ay features of Nebosky.  However, Nebosky clearly establishes that one of ordinary skill in the art at the time of the invention would include features and teachings of microtubes, such as that of Lahille in view of Ahmed in view of de Beaubien to the anchor, screw or implant device of Dreyfuss as recognized in the art to do so substantially as claimed with predictable results and a reasonable expectation of success.

Regarding claim 2, as applied above, de Beaubien in the invention of Dreyfuss in view of Lahille in view of Ahmed in view of de Beaubien in view of Nebosky, as applied above, further teaches the at least two internal micro-tubes substantially as claimed and including each having an intake in the distal portion and multiple outflows (1225) in an upper half of the cylindrical anchor, provided in a side of the anchor (e.g., see at least figure 33B and paragraphs [0195], etc.).  Dreyfuss in view of Lahille in view of Ahmed in view of de Beaubien in view of Nebosky, as applied above, is silent regarding the at least two internal micro-tubes comprise a plurality of internal tubes substantially as claimed. However, Nebosky teaches any number of delivery tubes may be applied to an implant device as a matter of design choice (e.g., see at least figures).  Moreover, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to form the at least two micro-tubes as a plurality of tubes in order to optimize the fluid transfer of the device for a specific surgical application as taught and/or suggested by Nebosky with predictable results and a reasonable expectation of success.
Regarding claims 3 and 4, Dreyfuss further discloses an eyelet (15) provided at or near the point of the distal portion (e.g., figure 1) through with a suture (20) may be provided for additional fixation into the soft tissue (e.g., see at least figure 1; paragraph [0012], etc.).
Regarding claims 5, 22 and 26, Dreyfuss further discloses the device comprising at least two [circumferentially] protruding ribs on a distal portion or provided on the distal and medial portions of the cylindrical anchor, above the eyelet (15) (e.g., see at least figures 1-2).
Regarding claim 15, Dreyfuss discloses the handle of the delivery device comprises a surface that is fully capable of being tapped by a hammer or mallet (e.g., see at least figures 1 and 2).
Regarding claim 16, Dreyfuss discloses the implant (10) further comprising a soft tissue guide (15) (figure 1; paragraph [0012]).
Regarding claims 24 and 27, Lahille further discloses and teaches each of the microtubes has an inner diameter greater than or equal to 0.33mm (e.g., see at least col. 8, lines 10-14).
Regarding claim 28, Lahille as applied to the invention of Dreyfuss in view of Lahille in view of Ahmed in view of de Beaubien and further in view of Nebosky teaches the joint implant device includes inlet and outlet such that the device configurable so that the blood is driven through at least a portion of a microtube, at least in part by a pressure gradient (i.e., disclosed ‘revascularization’ - e.g., see at least figures 1 and 7; col. 5, lines 8-25; col. 7, lines 57-60; and col. 8, lines 10-21 of Lahille).
Regarding claims 34 and 37, as described supra, Dreyfuss in view of Lahille in view of Ahmad in view of  de Beaubien and further in view of Nebosky teaches the invention substantially as claimed.  Dreyfuss in view of Lahille in view of Ahmad in view of  de Beaubien and further in view of Nebosky is silent regarding the proximal portion of the cylindrical anchor is less than or equal to 1/3 of the overall length of the cylindrical anchor substantially as claimed.  Nonetheless, on page 55 of Applicant’s  filed disclosure, Applicant generally discloses “The proximal and distal portions may refer to relative regions of the blade or shaft, such as a proximal one half and a distal one half, or, for example, a proximal one third and a distal two thirds, or still alternatively, a proximal two thirds and a distal one third of the blade or shaft of the implant device, or some other fractional part referring to distinct relative zones.” Thus, Applicant does not show significant criticality of the selection of a proximal 1/3 for the proximal portion of the cylindrical anchor.  Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Selection of the length of the proximal portion is a result effective variable selectable to fit the implant and bone fracture location for a particular surgical procedure and patient.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the proximal portion of the cylindrical anchor is less than or equal to 1/3 of the overall length of the cylindrical anchor by lengthening and/or shortening various portions of the implant length in order to fit the implant and bone fracture location for a particular surgical procedure and patient with predictable results and a reasonable expectation of success. 
Regarding claims 35 and 38, Lahille as applied in the rejection further teaches the proximal portion of the cylindrical anchor further comprises multiple columns of openings in its outer surface, the columns provided at regular angular internals along the surface of the proximal portion (e.g., see at least figures 1 and 7; and col. 5, lines 8-25; and col. 8, lines 10-21).
Regarding claims 36 and 39, Lahille as applied in the rejection further teaches each of the microtubes has an inner diameter greater than or equal to 1.0mm (e.g., see at least col. 8, lines 10-14), and each of the outflow tubes has an inner diameter greater than 0.8mm (e.g., see at least col. 8, lines 13-14).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lahille et al. U.S. patent no. 5,743912 (“Lahille”) in view of Ahmad et al. U.S. publication no. 2007/0233123 A1 (“Ahmad”) in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) and further in view of Nebosky et al. U.S. publication no. 2010/0042214 A1 (“Nebosky”) , as applied above, and further in view of Russell et al. U.S. publication no. 2011/0060373 A1.

Additionally and/or alternatively claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dreyfuss U.S. publication no. 2010/0262184 A1 in view of Lahille et al. U.S. patent no. 5,743912 (“Lahille”) in view of Ahmad et al. U.S. publication no. 2007/0233123 A1 (“Ahmad”) in view of de Beaubien et al. U.S. publication no. 2016/0367371 A1 (“de Beaubien”) and further in view of Nebosky et al. U.S. publication no. 2010/0042214 A1 (“Nebosky”), as applied above, and further in view of Russell et al. U.S. publication no. 2011/0060373 A1.

Regarding claim 17, as described supra, Lahille in view of Ahmad in view of de Beaubien in view of Nebosky and/or Dreyfuss in view of Lahille in view of Ahmad in view of de Beaubien in view of Nebosky teaches the invention substantially as claimed.  Lahille in view of Ahmad in view of de Beaubien in view of Nebosky and/or Dreyfuss in view of Lahille in view of Ahmad in view of de Beaubien in view of Nebosky is silent regarding the receiving holes provided in a top surface of the flat proximal region are arranged to be filled with corresponding prongs of a delivery device substantially as claimed.  In the same field of endeavor, namely bone implants, Russell teaches use of a spanner driver (figures 9A-9B) for an implant or screw in order to enhance ability to provide desired torque as surgically applying the device (e.g., see at least ‘spanner’ described throughout, especially paragraph [0059]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try selecting a spanner delivery device and corresponding holes in the implant as the driver means for the invention of Lahille in view of Ahmad in view of de Beaubien in view of Nebosky and/or Dreyfuss in view of Lahille in view of Ahmad in view of de Beaubien in view of Nebosky in order to select a known driver as an obvious design choice that will enhance ability to torque the device during surgical application thereof with predictable results and a reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang U.S. publication no. 2009/0318981 A1 teaches an invention including features substantially as claimed  (see at least figures 1c, 1f and 5, etc.).
Grayson U.S. patent no. 6,210,376 B2 discloses an implant device including features substantially as claimed (e.g., see at least figures 5 and 8, etc.), wherein the implant includes delivery outlet holes (41, seq. or the like) in a side of the device including outlet holes that are selectively provided at various angles with respect to a longitudinal axis thereof (e.g., see at least col. 4, lines 26-30, etc.).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774